Citation Nr: 9905796	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the reduction of the 50 percent rating assigned the 
veteran's service-connected gynecological disorder was 
proper, to include the issue of entitlement to an increased 
rating for disease, injury, or adhesions of the fallopian 
tube currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION


The veteran had active service from June 1986 to June 1990.  

This appeal arises from April 1995 and September 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which proposed and 
finalized a reduction of the veteran's service-connected 
residuals of infection involving fallopian tubes and ovaries 
from 50 percent to 10 percent.  The veteran has also appealed 
February 1996 and later RO rating decisions which confirmed a 
10 percent rating for evaluation of adhesive disease 
involving the uterus, ovaries, and fallopian tubes. 

In April 1998, the Board remanded the issue of whether the 
reduction of the 50 percent rating assigned the veteran's 
service-connected gynecological disorder was proper, to 
include the issue of entitlement to an increased rating for 
disease, injury, or adhesions of the fallopian tube.  Further 
development was requested.


REMAND

The April 1998 Board REMAND instructions specifically 
requested that the RO discuss the basis of its prior 
reduction from 50 percent to 10 percent for the veteran's 
service connected gynecological disorder.  The Board also 
requested that the RO include consideration of a rating under 
Diagnostic Code 7301, the code under which adhesions of the 
peritoneum are rated.  After review of the May 1998 
supplemental statement of the case, the Board notes that the 
RO did indicate and discuss the basis for its prior reduction 
in a clear manner; however, no consideration appears to have 
been given to rating the veteran's disorder under Diagnostic 
Code 7301, as directed by the Board.  The Board points out 
that the veteran's representative had requested consideration 
of that code in a December 1997 informal hearing 
presentation.  Regrettably, because the prior remand 
instructions were not fully complied with, another REMAND is 
necessary.  The United States Court of Veterans Appeals 
recently held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Additionally, the Board notes that the most recent VA 
examination was conducted in January 1996.  Although the 
Board could have accepted that examination report for 
purposes of rating the veteran's disability, because of the 
additional delay which will necessarily ensue as a result of 
this remand, the Board requests that the veteran be afforded 
an up-to-date VA examination to determine the current 
severity of her service-connected gynecological disorders.  
In Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Court stated that where the record is inadequate for 
evaluating the current state of the veteran's service-
connected disability, the duty to assist requires conducting 
a thorough and contemporaneous medical examination, taking 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability is a fully informed 
one.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  The Board also requests that the RO obtain up to 
date relevant medical treatment records of treatment since 
April 1998 and then schedule the veteran for an appropriate 
VA examination.  

Finally, the Board notes that the Court has held that VA has 
a duty to fully inform the veteran of the consequences of his 
or her failure to report for a scheduled examination.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The RO must 
comply with all notification requirements regarding the duty 
of the veteran to cooperate and report for the examination, 
and the consequences of her failure to report for 
examination.  See 38 C.F.R. § 3.655 (1998).  


Because of the aforementioned reasons, this case is REMANDED 
to the RO for the following development:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment she had 
received since April 1998.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the RO is 
to arrange for a VA examination of the 
veteran to determine the current level of 
disability.  She should also be apprised 
of the consequences of the failure to 
report for such examination, in 
accordance with the provisions of 
38 C.F.R. § 3.655 (1998).

3.  The examiner is asked to examine the 
veteran and report relevant symptoms 
concerning her service-connected 
gynecological disorder to include 
disease, injury or adhesions.  The 
examiner is asked to comment on the 
existence of any pulling pain on 
attempting to work or pain that is 
aggravated by body movement, the 
existence of any abdominal distention, 
other episodes of pain, current 
obstructions, and whether there is nausea 
and/or vomiting.  The examiner is asked 
to report whether the veteran's symptoms 
require continuous treatment and, if so, 
whether the symptoms are controlled by 
continuous treatment.  With regard to the 
veteran's postoperative laparotomy scars, 
the examiner is also asked to report any 
tenderness, pain, or other symptomatic 
conditions associated with the surgical 
scars.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this examination.  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a typewritten report.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full. If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  It is especially important 
that consideration be given to rating the 
disorder under Diagnostic Code 7301, as 
previously directed, and that the rating 
action and supplemental statement of the 
case reflect that such was undertaken.  
If the veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.

6.  If the determination remains 
unfavorable to the veteran, she and her 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  Thereafter, in 
accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate 
consideration.


By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until she 
receives further notice.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


